295 F.2d 244
William DE LOACH, Appellant,v.Robert R. BURGE and Alma E. Burge dba Centennial Terrace, Appellees.
No. 14443.
United States Court of Appeals Sixth Circuit.
Oct. 5, 1961.

Appeal from the United States District Court for the Northern District of Ohio, Western Division, at Toledo; Frank Le Blond Kloeb, Judge.
B. J. Tally, Bay City, Mich., Marcus L. Friedman, Toledo, Ohio, John P. Purcell, Saginaw, Mich., for plaintiff-appellant.
William A. Finn, Thomas J. Manahan, Toledo, Ohio, for defendants-appellees.
Before MILLER, Chief Judge, and MARTIN and CECIL, Circuit Judges.

ORDER.

1
This cause is before the Court on an appeal from an order of the United States District Court, for the Northern District of Ohio, Western Division, granting summary judgment to the defendants-appellees.


2
Upon consideration of the record, the briefs and oral arguments of counsel, the Court finds that on motion in the District Court for summary judgment, the District Judge had before him the pleadings, the depositions of the plaintiff, William DeLoach, and his brother, Joseph F. DeLoach, and affidavits of the defendants and John R. Alspach, together with a survey of the premises where the plaintiff's accident occurred; that no counter-affidavits were filed on behalf of plaintiff and that upon this record the District Judge found that there was no genuine issue as to any material fact, and that the defendants were entitled to judgment as a matter of law.


3
The Court further finds that the judgment of the District Court is correct and should be sustained.


4
It is therefore ordered, adjudged and decreed that the judgment of the District Court be and it is hereby affirmed.


5
Rule 56, Federal Rules of Civil Procedure, 28 U.S.C.A.; Englehardt v. Phillips, 136 Ohio St. 73, 23 N.E.2d 829; Holm v. American Shipbuilding Co., 6 Cir., 276 F.2d 201, certiorari denied 364 U.S. 819, 81 S.Ct. 53, 5 L.Ed.2d 50.